 Case 2:20-cv-03312-JS-SIL Document 6 Filed 10/05/20 Page 1 of 3 PageID #: 17



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
EUGENE SHERROD,

                       Plaintiff,
                                                        ORDER
           -against-                                    20-CV-3312(JS)(SIL)

JOHN DOE #1, HIGHWAY PATROL OFFICER
SUFFOLK COUNTY HIGHWAY PATROL;
JOHN DOE #2, DETECTIVE SUFFOLK
COUNTY BAY SHORE 3RD PRECINCT;
JOHN DOE #3, DETECTIVE SUFFOLK
COUNTY BAY SHORE 3RD PRECINCT;
JANE DOE #1, NURSE, RIVERHEAD
CORRECTIONAL FACILITY,

                    Defendants.
------------------------------------X
APPEARANCES
For Plaintiff:      Eugene Sherrod, pro se
                    2019-005705
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, New York 11554

For Defendants:        No appearances.

SEYBERT, District Judge:

           Before     the   Court      is     the   application    filed   by

incarcerated pro se plaintiff Eugene Sherrod (“Plaintiff”) to

proceed in forma pauperis. Upon review, the Court finds that

Plaintiff is qualified, by his financial status, to commence this

action   without    prepayment    of    the    filing    fees.    According,

Plaintiff’s application to proceed in forma pauperis is GRANTED.

However, given the national emergency caused by the COVID-19

pandemic, service by the United States Marshal Service (“USMS”) is
 Case 2:20-cv-03312-JS-SIL Document 6 Filed 10/05/20 Page 2 of 3 PageID #: 18



suspended.     (See Admin. Order 2020-19-1.)

             Once such service resumes, the USMS will not be able to

effect service of the Summonses and the Complaint on the Defendants

without more information.           The Second Circuit has held that

district courts must provide pro se litigants with reasonable

assistance     in   investigating      the   identity   of   such    “John   Doe”

defendants.     See Valentin v. Dinkins, 121 F.3d 72, 75B76 (2d Cir.

1997).   Accordingly, the Court ORDERS that the Clerk of the Court

serve a copy of the Complaint together with this Order on the

Suffolk County Attorney.        The Suffolk County Attorney is requested

to   attempt   to   ascertain    the    full   names    of   the    unidentified

Defendants, who are alleged to be employed by the Suffolk County

Police Department or the Suffolk County Sheriff’s Department and

to have interacted with Plaintiff on or about August 14, 2109 as

described in the Complaint.            The Suffolk County Attorney shall

provide the Court and Plaintiff with the names and addresses where

these individuals can be served within thirty (30) days of the

date that this Order is served upon it.

             Once the information is provided to the Court by the

Suffolk County Attorney’s Office, Plaintiff’s Complaint shall be

deemed amended to reflect the full names of the Defendants,

Summonses shall be issued as to the Defendants, and the USMS shall

serve them once such service resumes in this District.               The Suffolk

County Attorney need not undertake to defend or indemnify these



                                        2
 Case 2:20-cv-03312-JS-SIL Document 6 Filed 10/05/20 Page 3 of 3 PageID #: 19



individuals at this juncture.        This Order merely provides a means

by which Plaintiff may properly name and serve the Defendants as

instructed by the Second Circuit in Valentin.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is further directed to mail a

copy of this Order to the pro se Plaintiff.


                                   SO ORDERED.



                                   _/s/ JOANNA SEYBERT_____
                                   JOANNA SEYBERT, U.S.D.J.

Dated:     October   5 , 2020
           Central Islip, New York




                                      3
